FILED
                            NOT FOR PUBLICATION                            MAY 21 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 13-50360

               Plaintiff - Appellee,             D.C. No. 3:13-cr-01525-LAB

  v.
                                                 MEMORANDUM*
JOSE OMAR ACOSTA-ALVAREZ,

               Defendant - Appellant.


                    Appeal from the United States District Court
                      for the Southern District of California
                     Larry A. Burns, District Judge, Presiding

                              Submitted May 13, 2014**

Before:        CLIFTON, BEA, and WATFORD, Circuit Judges.

       Jose Omar Acosta-Alvarez appeals from the district court’s judgment and

challenges the 36-month sentence and three-year term of supervised release

imposed following his guilty-plea conviction for being a removed alien found in



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
the United States, in violation of 8 U.S.C. § 1326. We have jurisdiction under 28

U.S.C. § 1291, and we affirm.

      Acosta-Alvarez contends that the district court committed procedural error

by failing to explain adequately either the extent of its variance from the advisory

Sentencing Guidelines or its imposition of a term of supervised release. Contrary

to Acosta-Alvarez’s argument, we review for plain error because he did not assert

these objections in the district court. See United States v. Valencia-Barragan, 608

F.3d 1103, 1108 & n.3 (9th Cir. 2010). The district court sufficiently explained the

sentence, including the supervised release term. See United States v. Carty, 520

F.3d 984, 992 (9th Cir. 2008) (en banc) (“[A]dequate explanation in some cases

may . . . be inferred from . . . the record as a whole.”).

      Acosta-Alvarez also contends that the three-year term of supervised release

is substantively unreasonable. The district court did not abuse its discretion in

imposing supervised release. See United States v. Valdavinos-Torres, 704 F.3d

679, 692 (9th Cir. 2012). The three-year term is not substantively unreasonable in

light of the 18 U.S.C. § 3553(a) sentencing factors and Acosta-Alvarez’s criminal

and immigration history. See id. at 692-93; U.S.S.G. § 5D1.1 cmt. n.5.

      AFFIRMED.




                                            2                                  13-50360